      
    

BEFORE THE FEDERAL DISTRICT COURT AT MISSISSIP
IN AND FOR THE UNITED STATES

D * (4 e
IMPERIAL INDUSTRIAL, ET AL.., Leptin Division

OUTHERN DISTRICT OF MISSISSIPPI ]

OLT 07 2019

ARTHUR JOHNSTON

 

 
   

 

V. 2:19-CV-129-KS- DEPUTY
QUINTINA MARIE THOMAS, ET AL., No Consent to Magistrate
Jury Trial Demand,

Summary Judgment Request...
Aalsnen T¢ bom peArey—
I. The Right to be Heard.

Comes now, the Defendant/Respondents before this honorable Court to state that this Court
lacks jurisdiction to entertain this matter as presented by the opposing parties, as defined by the
Federal Arbitration Act, 9 U.S.C. § 1-16.

The law of due process permits a party to elect to be before a judge and not a magistrate, we
do not wish to be before a magistrate and respectfully request to be before an Article III official.

Il. Plaintiff estopped.

1. The Plaintiff's, by the Agreement’s Arbitration Clause; have agreed as a direct result of
performance, estopped from “...that by Respondent(s) failure and/or refusal to respond and
provide requested and necessary proof of claims raised herein and above thereby, and therein,
have made an agreement to said facts: as they operate in favor of the undersigned, through “tacit
acquiescence...” (Page 4 &5 of 7 (para. | Lines 3-6)).

2. The Plaintiff's claim lack of knowledge and/or service and/or notice, yet note the
following admission’s placed on the court’s official record:

a. Plaintiff's state falsely, “No offer was ever made to Plaintiff to Defendant
Thomas...” (See: Page 3 Para 16 of Complaint). This stated after documentation of relationship

in Paragraph 13 of Complaint.

Page | of 6
b. At Paragraph 3 of the Complaint, the Plaintiff's note; “... Thomas...purchased a
power generator distributed and/or sold by the Defendant’s...caused a fire that damaged her
home...”

c. Product liability, the Defendant and the Plaintiff had a prior relationship and the
Plaintiff denied responsibility and/or liability. Ms. Thomas knew that there was a duty and
contractual obligation on the behalf of the Plaintiff's as a direct and indirect result of the
purchase agreement/contract, decided to conditionally accept the offer to “fail to act,” or “fail to
perform duty of care.”

d. Plaintiff, at 16 of Complaint admitted to having knowledge of the contract which
included a valid arbitration clause as evidenced by Exbibit B of document 1-3 filed 09/06/2019
(Cert. # 70160910000227876783).

e. Plaintiff's admitted that they filed to respond to the Claimant, this constitutes
performance under the terms of the contract (see: Arbitration Clause of Performance Contract
and Restatement (Second) of Contracts).

3. The Series of Documents:

a. Conditional Acceptance Agreement/Contract...

b. Notice of Fault...

c. Notice of Default...

4. Each contain the contract serial/identifying number at the top of each page, the
SITCOMM Arbitration Association by policy send’s a copy to each party, so as to assist with
notice of agreement issues concerning “performance contracts and to comply with the due
process requirements of the Federal Arbitration Act.

I. Questions of Arbitrability?

Page 2 of 6
5. “...The Federal Arbitration Act and this (the Supreme Court of the United States), Courts
precedents. Under the Act, arbitration is aa matter of contract and courts must enforce
arbitration contracts according to their terms, 561 U.S. 63, 67. The parties to such a contract
may agree to have an arbitrator decide not only the merits of a particular dispute, but also the
gate-way questions of arbitrability. Therefore, when the parties contract delegates the
arbitrability question to an arbitrator, a court may not override the contract, even if the court
thinks that the arbitrability claim is wholly groundless...”’ See: Henry Schein, Inc., et al..., v.
Archer & White Sales, Inc (Decided January 8, 2019).

6. “...In the event of a default and acceptance through failure/silence to respond when a
request for summary disposition of any claim or particular issue may be requested and decided
by the Arbitrator...any any controversy or claim arising out of or relating in any way to this
agreement or with regards to its formation, interpretation or breach and any issue of substantive
or procedural arbitrability shall be settled by arbitration and the arbitrator may hear and decide
the controversy with evidence produced although a party who was duly notified of the arbitration
proceedings did not appear...”

7. The Plaintiff's have been properly notified. Each have performed under the performance
clause(s) of the contractual agreement, were parties within the FAA. The contractual agreement
evidenced commerce and the jurisdiction is the FAA.

a. The evidence presented was supportive of SAA to have jurisdiction over the
parties. Ms. Thomas provided proof of service, SAA provided proof of service, and the
plaintiff's provided proof of service; hence each party was cognizant of the contract of
performance. The default occurred on behalf of the Plaintiff's and the response of the Plaintiffs

was neither persuasive nor sufficient to overcome evidence by the Defendant Thomas.

Page 3 of 6
b. The Plaintiff’s clearly demonstrated knowledge of the claim of Ms. Thomas,
yet falsely advised her to seek redress only in Hawaii, when the law holds it may also be in a
venue where the opposing party resides, does business, or the event occurred (Exhibit filed
09/06/2019 Document 1-6, Page 2 of 5. The Plaintiff’s further documented the controversy of
the claim that their product caused damage to the claimants property and advised that she seek
only one avenue of redress after accepting terms of contract through specific performance under
performance provisions of performance contract. The Plaintiffs could not under these
circumstances challenge the contract under thee claim “we did not know,” we “never received a
copy.” “We did not perform, we...”

IV. Objection to Notice

8. The objection to notice could only be in compliance with the FAA 9 U.S.C. § 1, 2, and 9;
which provides that there must be a contract with a commerce arbitration clause and a
controversy. That such is “valid,” “irrevocable,” and “binding” on all the parties.

9. SITCOMM Arbitration Association complied with thee FAA, as well as the Arbitration
Clause of performance contract and are immune from attack when doing so.

10. Note the “Notice of Arbitration Hearing” ...or object to request(s) sought within the time
indicated, the arbitrator may proceed to enter an arbitration award based upon the supporting
evidence presented and other related documentation.” The arbitrator proceeded to make a
determination that the communications by the Plaintiff did not hold merit based upon the
evidence placed in the file, the communication’s received; as well as the several proof’s of
service and no proof of response prior to default.

11. The Plaintiffs placed copies of mailings received (January 19 & 25, 2019), however;

Page 4 of 6
they falsely claim they were not properly notified. This was a delay designed to circumvent the
process, this was a further breach of the performance agreement between the parties. Not once
did the Plaintiff's ever claim that there was no default, which was the claim of the claimant, yet
they provide proof of their intentional default, which is the Act of Performance granting the
arbitrator jurisdiction (there are other acts, yet the arbitrator only need document one act of
breach under the Arbitration Clause).

12. The Respondent’s did not pay an arbitration fee, the Respondents failed to notify all the
parties of May 2, 2019 communication to the SITCOMM Arbitration Association as required by
the FAA and SAA policies.

13. In Archer, the Court has held:

“Under the Federal Arbitration Act, parties to a contract may agree to an arbitrator rather
than a court will resolve a dispute arising out of a contract...”

“Even when a contract delegates the arbitrability question to an arbitrator, some federal
courts nonetheless will short-circuit the process and decide the arbitrability question
themselves...”

“When the parties contract delegate the arbitrability question to an arbitrator, t he courts
must respect the parties decision as embodied in the contract...”

“A written provision in (a Performance Contract), a contract evidencing a transaction
involving commerce to settle by arbitration a controversy thereafter arising out of such
contract...shall be valid, irrevocable and enforceable...” 9 U.S.C. § 2.

“We must interpret the Act as written and the Act requires that we interpret the contract
as written. When the parties to a contract delegate the arbitrability question to an arbitrator, a

court may not override the contract. In these circumstances, a court possesses no power to

Page $ of 6
decide the arbitrability issue. That is true even if the court thinks the argument of an
arbitration agreement applies to a particular dispute is wholly groundless... Just as a court
may not decide a merits question, the court may not decide an arbitrability question that the
parties have delegated to an arbitrator...”

14. Each of the issue’s proffered by the Plaintiff's address the issue of arbitrability and are
each of their issue’s a matter of contract. Their product caused damage to the Defendant
Thomas and the Defendant Thomas sought an alternative remedy after the default on the
performance contract under 9 U.S.C. § 1-16.

15. This Court lacks jurisdiction to entertain the matter as presented by the Plaintiff's and
Summary Judgment is proper, with prejudice; as the Plaintiff's failed to state a claim for
relief and the Plaintiffs provided evidence rebutting their claims, resulting in a waste of this
Court’s time and resources.

16. Legal cost and fee’s of $ 10,500.00 are proper for the Defendants as a result of time,
research and legal hours. This is also proper under the FAA which is the proper jurisdiction
of this matter.

17. If this matter is permitted to move forward, jury trial is demanded; as is permissible.

The aforementioned is true and accurate and presented on this October 06, 2019.

 

\ Sandi \ Sandfa Goulette, Director

 

ashe
bow Pa tN; Ayn Crotty AY Dre,

Lrurre/, OO pp | Kahl,
Gajn 5oo0- 1733 Page 6 of 6

rk Moffett, Arbitrator
